internal_revenue_service department of the treasury number release date index number re legend washington dc person to contact telephone number refer reply to cc psi 4-plr-137127-01 date june grantor spouse son trust trust trust trust date grandchild grandchild grandchild university state state district_court dear this is in response to your letter of date and prior correspondence in which you request a ruling on the application of the income gift estate and generation- skipping transfer gst tax provisions of the internal_revenue_code to the proposed modification to trust grantor and spouse created an irrevocable inter_vivos_trust trust for the benefit of the then living children of son grandchild and grandchild and any children of son born after creation of trust article iii a of trust provides that the trust will terminate years after the last to die of grandchild and grandchild article iii b of trust provides as follows b during the continuance of this trust the trustees shall have the power to pay out of the income or corpus of this trust estate such amount or amounts to or for the benefit of grandchild or grandchild or any child or children of son as may hereafter be born or either of them as to plr-137127-01 said trustees may be found necessary for the care support education and maintenance of said named parties in this connection the amount and number of said payments are vested in the sole discretion of said trustees and their authority in this connection shall not be subject_to question by any beneficiary or any other party article iii c provides c upon the expiration of the term as hereafter provided the trustees shall make a final accounting of the estate in their hands and shall deliver said trust estate in fee simple to any child or children as may hereafter be born to son if any then survive or if deceased to their respective issue if any and to any child or children as may hereafter be born to grandchild if any then survive or if deceased to their respective issue if any and to any child or children as may hereafter be born to grandchild if any then survive or if deceased to their respective issue if any per stirpes in accordance with their respective relationship to the grantors herein if there is no beneficiary living then the trustee will deliver all of the trust estate in fee simple to son if living if son is not living then the trustees will deliver the trust estate in fee simple to university if any beneficiary of trust has not attained the age of at the time of vesting of the trust estate then trustees will act as guardian of the trust estate since creation of trust son had an additional child grandchild son is currently living the current beneficiaries of trust are grandchild grandchild and grandchild you propose to divide trust into three subtrusts one each for grandchildren trust grandchild trust and grandchild trust with each of the new trusts receiving an undivided one-third of the assets of trust trust will be divided pursuant to an appropriate judicial proceeding brought in state district_court of proper jurisdiction each of the three trusts will have terms identical to trust except that article iii paragraphs a b and c will be revised trust will be revised to to read as follows plr-137127-01 a this trust shall terminate twenty-one years after the death of both grandchild and grandchild b during the continuance of this trust the trustees shall have the power to pay out of the income or corpus of this trust estate such amount or amounts to or for the benefit of grandchild and or any child other than grandchild and grandchild of son as to said trustees may be found necessary for their care support education and maintenance after the death of grandchild the trustees shall have the power to pay out of the income or corpus of the trust estate such amount or amounts to or for the benefit of grandchild 1’s children and or any child other than grandchild and grandchild of son as to said trustees may be found necessary for their care support education and maintenance in this connection the amount and number of said payments are vested in the sole discretion of said trustees and their authority in this connection shall not be subject_to question by any beneficiary or any other party c upon the expiration of twenty-one years after the last to die of grandchild and grandchild the trustees shall make a final accounting of the estate in their hands and will deliver the trust estate as follows i if any child other than grandchild grandchild or grandchild is born to son a portion thereof equal to a fraction a the numerator of which is one and b the denominator of which is equal to the total number of son’s children who are living or deceased leaving issue then living shall pass to such child if such child is then living otherwise to such child’s then living issue per stirpes example if son has a fourth 4th child then one-fourth 4th of the trust would pass to such child ii any portion of said trust estate not disposed of under subparagraph i above shall pass as follows a if any issue of grandchild are then living then to grandchild’s then living issue per stirpes b if no issue of grandchild are then living then to grantors’ then living issue per stirpes c if no person described in subparagraph a or b above is then living then to son if he is then living or d if no person described in subparagraph a b or c is then living then to university trust will be revised to read as follows plr-137127-01 a this trust shall terminate twenty-one years after the death of both grandchild and grandchild b during the continuance of this trust the trustees shall have the power to pay out of the income or corpus of this trust estate such amount or amounts to or for the benefit of grandchild and or any child other than grandchild and grandchild of son as to said trustees may be found necessary for their care support education and maintenance after the death of grandchild the trustees shall have the power to pay out of the income or corpus of the trust estate such amount or amounts to or for the benefit of grandchild 2’s children and or any child other than grandchild and grandchild of son as to said trustees may be found necessary for their care support education and maintenance in this connection the amount and number of said payments are vested in the sole discretion of said trustees and their authority in this connection shall not be subject_to question by any beneficiary or any other party c upon the expiration of twenty-one years after the last to die of grandchild and grandchild the trustees shall make a final accounting of the estate in their hands and will deliver the trust estate as follows i if any child other than grandchild grandchild or grandchild is born to son a portion thereof equal to a fraction a the numerator of which is one and b the denominator of which is equal to the total number of son’s children who are living or deceased leaving issue then living shall pass to such child if such child is then living otherwise to such child’s then living issue per stirpes example if son has a fourth 4th child then one-fourth 4th of the trust would pass to such child ii any portion of said trust estate not disposed of under subparagraph i above shall pass as follows a if any issue of grandchild are then living then to grandchild’s then living issue per stirpes b if no issue of grandchild are then living then to grantors’ then living issue per stirpes paragraphs c if no person described in subparagraph a or b above is then living then to son if he is then living or d if no person described in subparagraph a b or c is then living then to university trust will be revised to read as follows plr-137127-01 a this trust shall terminate twenty-one years after the death of both grandchild and grandchild b during the continuance of this trust the trustees shall have the power to pay out of the income or corpus of this trust estate such amount or amounts to or for the benefit of grandchild and or any child other than grandchild and grandchild of son as to said trustees may be found necessary for their care support education and maintenance after the death of grandchild the trustees shall have the power to pay out of the income or corpus of the trust estate such amount or amounts to or for the benefit of grandchild 3’s children and or any child other than grandchild or grandchild of son as to said trustees may be found necessary for their care support education and maintenance in this connection the amount and number of said payments are vested in the sole discretion of said trustees and their authority in this connection shall not be subject_to question by any beneficiary or any other party c upon the expiration of twenty-one years after the last to die of grandchild and grandchild the trustees shall make a final accounting of the estate in their hands and will deliver the trust estate as follows i if any child other than grandchild grandchild or grandchild is born to son a portion thereof equal to a fraction a the numerator of which is one and b the denominator of which is equal to the total number of son’s children who are living or deceased leaving issue then living shall pass to such child if such child is then living otherwise to such child’s then living issue per stirpes example if son has a fourth 4th child then one-fourth 4th of the trust would pass to such child ii any portion of said trust estate not disposed of under subparagraph i above shall pass as follows a if any issue of grandchild are then living then to grandchild’s then living issue per stirpes b if no issue of grandchild are then living then to grantors’ then living issue per stirpes paragraphs c if no person described in subparagraph a or b above is then living then to son if he is then living or d if no person described in subparagraph a b or c is then living then to university plr-137127-01 you represent that trust was created before date and that there have been no additions to trust after that date you have requested the following rulings that the proposed transaction will not cause the interest of grandchild grandchild or grandchild with respect to trust or any of trust trust or trust to be includible in such beneficiary’s gross_estate under sec_2033 that the proposed transactions will not cause the interest of grandchild grandchild or grandchild with respect to trust trust or trust to be includible in such beneficiary’s gross_estate under sec_2036 through that the proposed transactions will not cause grandchild grandchild or grandchild or trust trust trust or trust to have made a gift under chapter of the code each of trust trust trust and trust will be treated as a_trust that was irrevocable on date for purposes of b a of the tax_reform_act_of_1986 and will remain exempt from generation-skipping_transfer_tax and no constructive or actual addition to any of trust sec_1 or will result from the proposed transactions transfers to trust sec_2 and pursuant to the proposed transactions will not be generation-skipping transfers and will not be subject_to tax under sec_2601 the proposed transactions will not cause trust sec_1 or or any beneficiary to recognize gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1223 the holding_period for each of trust sec_2 and in each asset received from trust will include trust 1's holding_period for each asset pursuant to sec_1015 the basis for each of trust sec_2 and in each asset received from trust will include trust 1's basis for each such asset estate_tax rulings - 1and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death plr-137127-01 in this case trust is an inter_vivos_trust created by grantor and spouse for the benefit of their grandchildren after the proposed division of trust into trust sec_2 and the same beneficiaries will have the same rights with respect to the particular trust that is partitioned for their benefit accordingly we conclude that if trust is divided pursuant to the proposed court order the proposed division of trust into trust sec_2 and will not cause the interest of grandchild grandchild or grandchild with respect to trust or trust sec_2 or to be includible in such beneficiary’s gross_estate under sec_2033 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the beneficiaries of trust after the proposed division of trust into trust sec_2 and will have the same interest that each beneficiary had as a beneficiary under trust plr-137127-01 accordingly the proposed division of trust into trust sec_2 and will not constitute a transfer by grandchild grandchild or grandchild within the meaning of we conclude that the proposed transaction will not cause the interest of grandchild grandchild or grandchild with respect to trust or trust sec_2 or to be includible in their respective gross_estate under gift_tax ruling - sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of grandchild grandchild and grandchild will remain the same after the proposed division accordingly based on the facts submitted and the representations made we conclude that the proposed transaction will not cause grandchild grandchild or grandchild to have made a taxable gift_for purposes of the federal gift_tax under chapter of the code gst rulings - and sec_2601 imposes a tax on every generation-skipping_transfer under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter plr-137127-01 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was created and irrevocable before date also it is represented that no additions have been made to trust since date consequently trust is currently exempt from gst tax the proposed partition of trust into trust sec_2 and will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the proposed partition of trust will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust further the modification will not result in an actual or constructive_addition to trust sec_2 or see sec_26_2601-1 example accordingly based on the facts submitted and the representations made if state district_court issues an order approving the modification of trust the three trusts resulting from the partition of trust will be treated as trust for gst tax purposes and distributions from trust sec_2 or to the beneficiaries will not be subject_to the provisions of chapter income_tax rulings - and sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the plr-137127-01 excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because the assets of trust will be allocated pro_rata among the trust sec_2 and thus these trusts will not receive property with a different quality and value than the property held in trust therefore although each beneficiary will be entitled to receive income and or principal from only one of the subtrusts the amount of such distributions will be the same as the fractional amount that he or she would have been entitled to receive under trust accordingly the proposed transaction with respect to the division of trust will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different plr-137127-01 in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the supreme court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of trust sec_2 and will not differ materially from their interests in trust the proposed transactions will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transactions as before the proposed transactions are similar to the kinds of transactions discussed in revrul_56_437 since the existing trust is to be partitioned and divided but all other provisions of such trusts will remain substantially unchanged other than changes described above which are necessary to ensure that the beneficiaries will be entitled to the same benefits under the trust sec_2 and as before thus the proposed transactions will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries therefore if state district_court issues the proposed court order the partition and division of trust into trust sec_2 and and the pro_rata allocation of each existing asset among trust sec_2 and will not result in the recognition by trust by any of trust sec_2 or or by any beneficiary of any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 because ruling that there is no income under sec_61 would be too broad we have limited our holdings only to sec_61 gains derived from dealings in property sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 in this case because sec_1001 does not apply to the proposed division of trust plr-137127-01 the basis of the assets in trust sec_2 and will be the same as the basis of the assets in trust sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person if a successor trust’s basis in an asset transferred to it by the trust equals the trust’s basis in that asset at the time of transfer then under sec_1223 the successor trust obtains the trust’s holding_period of the same assets in trust as noted above the basis of the assets held by trust sec_2 will be the same as the assets currently held by trust accordingly under sec_1223 the holding_period of the assets in trust sec_2 and will include the holding_period of the same assets in trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayers this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for purposes cc
